DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6 and 9, each recite the term “fusions”. The specification does not provide a specific definition for this term. It mentions on page 2, para 1 that “Fusions are a hallmark of cancer. The specific fusions in any given cancer are unique to that cancer”. It implies that the “fusions” may be nucleic acid sequences that are part of the genome; for example, on page 6, para 2, it states “The expression results in the cleaving of repetitive elements in the tumor genome that includes the fusion”. However, it also suggests that “fusions” may be non-nucleic acids; for example, on page 23, para 3, it states “The targeting moiety may bind to a target, such as a fusion, on or in a tumor cell”. A person of ordinary skill in the art gives the term “fusions” its generic meaning indicating fusion between any two molecules such as protein-protein fusion, protein-RNA fusion etc. Without explicit guidance within the claims or the specification, these claims are rendered indefinite and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of compact prosecution, the claims will be interpreted as to state “fusion oncogenes” that are well-known in the art.
Regarding claims 1, 6, 9 and 10, each recite the term “tumor DNA”. The specification repeatedly mentions this term but does not define it. It is unclear if “tumor DNA” is a specific section of the DNA from a tumor cell or the entire DNA of a tumor cell including its mitochondrial DNA. For the purpose of compact prosecution, the claims will be interpreted as to state “entire DNA of a tumor cell”.
Regarding claims 1, 9 and 10, each recite “repetitive sequence”. On page 20, para 2 of the specification, it states “Repetitive elements 603 in the human genome include satellite DNA, tandem repeats, transposons, interspersed retrotransposons (e.g., long interspersed repetitive elements (LINEs), and short interspersed repetitive elements (SINEs))”. However, it is unclear if “repetitive sequences present in the human genome” are limited to just those listed specifically because other elements found in the human genome are also found more than once i.e. repeat within the genome (for example most genes have two alleles i.e. at least two repeats). 
Regarding claims 1, it recites “a common region” however this term is not defined by the claim, the specification does not provide any guidance on how to define and/or identify the common region especially if this region must be common to all compared repetitive sequences or any one of them. Therefore, it is unclear what, where, how long this common region is and how to identify it.
Regarding claim 2, it states “the gene editing system integrated the first and second vectors into the tumor DNA”. It is unclear if the steps recited in claim 2 need to occur before the steps recited in claim 1. For the purpose of compact prosecution, the claim will be interpreted as ““the gene editing system integrates…”.
Regarding claims 4, 6 and 8, each recite “normal sequences” from “heathy, non-tumor cells” however neither claims nor the specification provide any guidance for these terms. It is unclear if a specific criteria exists that identifies sequences as normal and cells as healthy. Are all non-tumor cells considered healthy and are all sequences obtained from non-tumor cells normal? For the purpose of compact prosecution, the claims will be interpreted as “
Regarding claim 7, it recites “said analyzing step”. There is insufficient antecedent basis for these limitations in the claim. For the purpose of compact prosecution, the claim 7 will be interpreted to be dependent on claim 6 that recited “analyzing”.
Regarding claim 8, it recites “normal DNA” and “tumor sequences”. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 9, it recites “cleave each of the plurality of repetitive sequences” “thereby inducing death”. It is unclear if this claim requires each of the sequences to be cleaved followed by cell death, or if only cleavage at some of the sequences followed by cell death is sufficient.
Regarding claim 10, it is unclear what the “portion thereof” is referring to within the claim. For the purpose of compact prosecution, the claims will be interpreted as “portion of the repetitive sequences”
Claims 2-18, are rejected due to their dependence on claim 1.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite generic limitations such as “tumor cell”, “subject”, “gene editing system”, “gRNA”, “fusions”, “repetitive sequences”. 
According to the MPEP § 2163, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and s structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of s structurally s similar antibodies" that "are not representative of the full variety or scope of the genus.").”
When given the broadest reasonable interpretation, the  term “tumor cell” includes a cell from any kind of tumor from any organ or tissue from any species. Similarly, the term “subject” includes all species that may contain tumor cells. The term “fusion” includes any type of fusion natural or synthetic known such as fusions between proteins, fusion between ions and proteins, fusions between nucleotides etc. The term “gene editing systems” include any molecule(s) capable of editing a nucleotide sequence such as restriction enzymes, CRISPR, acetylation enzymes etc. The term “repetitive sequences” include any sequence that occurs more than once within a “subjects’” genome. The term “gRNA” includes any RNA sequence capable of interacting with a Cas enzyme and a “repetitive sequence” and therefore includes an expansive list of potential gRNAs.
Neither the claims nor the specification identify even a single species for most of these limitations (except gene editing systems and repetitive sequences).Therefore, considering the expansive breadth of these generic limitations and the lack of representative species within the disclosure, the specifications do not satisfy the written description requirement.
For “gene editing systems”, the specification discloses one potential species suggesting on page 4, para 2 that “The gene editing system may include at least a ribonucleoprotein (RNP) that includes a Cas endonuclease and a guide RNA (gRNA)” i.e. one of the suggested gene editing system that could be used in the claimed method is CRISPR/Cas gene editing system. On page 8, para 2 the specification attempts to elaborate on the CRISPR/Cas gene editing system however provide insufficient details about its key component i.e. the gRNA which is limited to targeting the fusions or repetitive sequences. Considering both fusions and repetitive sequences are generic and include an expansive list of species, the number of species possible for the gRNA within this one species of gene editing system is also expansive. Therefore, considering the broadest reasonable interpretation for this limitation, a perfunctory disclosure of a singular specie and no disclosure of a gRNA, the instant specification lacks a disclosure of representative species for this limitation and thus does not satisfy the written description requirement.
For “repetitive sequences”, the specifications disclose a few potential species on page 20, para 2 states that “Repetitive elements 603 in the human genome include satellite DNA, tandem repeats, transposons, interspersed retrotransposons (e.g., long interspersed repetitive elements (LINEs), and short interspersed repetitive elements (SINEs))”. However, considering the broadest reasonable interpretation of this limitation that includes any sequence that occurs more than once within a “subjects’” genome, the number of possible species for this generic limitation is expansive and list recited within the specifications cannot be considered representative. Since the instant specification lacks a disclosure of representative species for this limitation, it does not satisfy the written description requirement.
Scope of Enablement
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for CRISPR/Cas based gene editing systems targeting fusion oncogenes from specific types of tumors modeled in mice that have been disclosed in the art, does not reasonably provide enablement for all gene editing systems targeting all fusions in all tumors in all types of subjects.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill: 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as currently drafted encompass fusions from all types of tumors from any type of subject targeted by any type of gene editing system. Claim 1 limits fusions to be found in “tumor DNA” and, claim 4 and 15 limits the gene editing system to a CRISPR/Cas9 system. Consequently, the breadth of the claims is expansive with respect to the type of tumor and subject and broad with respect to “gene editing system”.
(B) The invention is in the field of using gene editing for Cancer therapeutics.
(C)-(E) With respect to the state of the prior art, and predictability of the art, some recent reports disclose targeting specific tumors in vitro and in vivo (in mice) using CRISPR/Cas9 based gene editing systems: (i) Chen et al (CRISPR-Cas9 for cancer therapy: Opportunities and challenges. Cancer Letters, Volume 447, April 2019), (ii) Martinez-Lage et al (In vivo CRISPR/Cas9 targeting of fusion oncogenes for selective elimination of cancer cells. Nature communications, Volume 11, October 2020), and (iii) Glow et al (CRISPR-to-Kill (C2K)–Employing the Bacterial Immune System to Kill Cancer Cells. Cancers, Volume 13, December 2021).
Chen states in the abstract that “However, despite its advantages and tremendous potential, numerous challenges, such as fitness of edited cells, editing efficiency, delivery methods and potential off-target effects, remain to be solved for completely clinical application”. They cover each of these challenges in specific sections with the section 3.4 on “off-target effects” particularly noteworthy since the instant specifications suggests that “fusions” and “repetitive sequences” can be specifically targeted in tumor cells in a subject sparing the healthy cells within that subject. This challenge was also noted by Martinez-Lage that were successful in targeting two fusion oncogenes in cellular and xenograft mouse model of Erwing Sarcoma. They state in their discussion that “Due to the complex genomic scenario in cancer cells, including co-existence of other oncogenes, tumor suppressor genes, DNA damage response and DNA repair pathways alterations, a case-by-case FO study could shed light to the applicability of the strategy to eliminate different types of cancer cells” (page 10, left column, first para). They go on to state similar concerns as Chen with using gene editing in cancer  stating “Potential off-target events at unintended genomic sites remain important concerns that must be investigated rigorously to ensure short- and long-term safety of any gene-editing approach (page 10, right column, first para). Glow’s study focused on targeting Alu sequences in human and mouse cell lines using CRISPR/Cas system. They tout the success of their study however are careful to present it as a “proof of concept” (abstract) specifically because of its lack of specificity (discussion, page 9, para 3, line 3) and suggest that their “promising new gene-therapy approach that warrants further in-depth investigation” (Conclusion, page 9).
Therefore, gene editing for Cancer therapeutics is an emerging art with high degree of unpredictability.
(F)-(G) The applicants have not provided even a single working example directed to a method of inducing tumor cell death by gene editing systems. 
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the expansive breadth of the claims, the state of the prior art and its high unpredictability, and the lack of amount of guidance in the form of varied working examples in the specification.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 1-18, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 1-18 would not be enabled by the written disclosure for fusions from all types of tumors from any type of subject targeted by any type of gene editing system.  Therefore, claims 1-18 are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to utilize the entire scope of the claimed method to target any fusions in any type of tumor cell in any type of subject using any gene editing system including CRISPR/Cas9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 20170240924 A1, effective filing date 217—1-13) and Holm (US 20220064613 A1, effective filing date 2018-12-21) in view of Carpenter et al (US 20180298421 A1) and Lavasanifar et al (Long interspersed nuclear element-1 mobilization as a target in cancer diagnostics, prognostics and therapeutics. Clinica Chimica Acta, Volume 493, February 2019) as evidenced by Scott et al (The Role of Somatic L1 Retrotransposition in Human Cancers, Viruses, Volume 9, 2017).
Regarding claim 1, in view of the 112b issues noted above, Lou teaches in case of prostate cancer “a genome editing technique that specifically targets a fusion gene can induce cell death in a cancer cell that carries the fusion gene” (abstract). Examples 1, 4 and 7 are pertinent since they cover Lou’s method of identifying subject and tumor specific fusion oncogenes (Example 1, specifically [0115] and [0121]), targeting these sites (breakpoints/ fusion sites) with a CRISPR/Cas system to insert HSV-1 TK which when expressed induces cell death in response to ganciclovir in vitro (example 4, specifically [0223]) and in vivo in mice (example 7, specifically [0273]). A detailed description for fusion gene detection is provided in [0137].
Lou does not explicitly teach using a second CRISPR/Cas system to target “a common region within a repetitive sequence present in the human genome”. Holm teaches a method using two CRISPR/Cas system each inserted in fusion oncogene sites resulting in cleavage of genome and cell death (Abstract). As evidenced by the review from Scott, a skilled artisan knows that some repetitive elements found in the human genome are transposons and movement of transposable elements results in fusion oncogenes in some cancers thus targeting fusion oncogenes can also target repetitive elements. Therefore, Holm’s disclosure by targeting fusion oncogenes with their second CRISPR/Cas system are implicitly targeting potential repetitive elements. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the fusion gene identification method of Lou with the two CRISPR/Cas system of Holm to cleave tumor DNA without any additional need of ganciclovir to yield the predictable result of inducing tumor cell death.
Furthermore, Lavasanifar teaches the role of LINE-1, a repetitive element, in cancer and identifies it as a therapeutic target. In the section on “LINE-1 as a therapeutic target in cancer”, they teach several studies using RNAi and dsRNA oligos to target LINE-1 that show promise (page 57, right column, top para). Although Lavasanifar does not disclose a CRISPR/Cas based method to target LINE-1, a skilled artisan would recognize the value of targeting LINE-1 in cancer and use currently available methods such as CRISPR/Cas. To this end, Carpenter does exactly that and teaches a CRISPR/Cas gene editing method to target repetitive elements such as LINE-1 and SINE to cleave targeted sequences in a sample [0015]. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the teachings of Lavansanifar and Carpenter to target an additional cancer-related genomic element such as a repetitive sequence of LINE-1 to improve the methods taught by Lou and Holms with a reasonable expectation of success of yielding the predictable result of a method with patient specific targeting of fusion genes and cleavage of tumor DNA using a two CRISPR/Cas system targeting two cancer target (fusion genes and repeat elements) to induce tumor cell death. 
Regarding claim 2, in view of the 112b issues noted above, Lou teaches that the HSV-1 TK system is inserted in the fusion breakpoint site identified in the tumor cell resulting in its expression [0223]. Lou does not teach the insertion or expression of Cas/gRNA. Holm teaches a two CRISPR/Cas system that includes an embodiment in which the Cas/gRNA is expressed in the target cancer cell [0062] due to operable linkage with promoters. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the fusion gene identification method of Lou with the two CRISPR/Cas system of Holm in which Cas/gRNA is expressed in the target tumor cell to cleave tumor DNA without any additional need of ganciclovir to yield the predictable result of inducing tumor cell death.
Regarding claim 3, in view of the 112b issues noted above, Lou teaches use of AAV and suggests lentivirus as an alternative [0223].
Regarding claims 4, 6, 7 and 8, in view of the 112b issues noted above, Lou teaches a detailed method in example 1 for identifying patient specific fusion genes using sequencing, analyzing these sequences in comparison with matched adjacent benign prostate tissue (includes alignment) and then in example 4 and 7, targeting them with CRISPR/Cas. 
Regarding claim 5, in view of the 112b issues noted above, Lou teaches a Cas/gRNA to target fusion sites (example 4, [0223]) they identified in example 1.
Regarding claims 9, 11-14, in view of the 112b issues noted above, Lou and Holm do not teach targeting repetitive sequences. Lavasanifar teaches the role of LINE-1, a repetitive element, in cancer and identifies it as a therapeutic target. In the section on “LINE-1 as a therapeutic target in cancer”, they teach several studies using RNAi and dsRNA oligos to target LINE-1 that show promise (page 57, right column, top para). Although Lavasanifar does not disclose a CRISPR/Cas based method to target LINE-1, a skilled artisan would recognize the value of targeting LINE-1 in cancer and use currently available methods such as CRISPR/Cas. To this end, Carpenter does exactly that and teaches a CRISPR/Cas gene editing method to target repetitive elements such as LINE-1 and SINE to cleave targeted sequences in a sample [0015] Furthermore, Carpenter also teaches targeting other repetitive elements including Alu sequence and L1 sequence in [0015]. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the teachings of Lavasanifar and Carpenter to target an additional cancer-related genomic element such as a repetitive sequence of LINE-1 by the Cas/gRNA taught by Carpenter to improve the methods taught by Lou and Holms with a reasonable expectation of success of yielding the predictable result of a method with patient specific targeting of fusion genes and cleavage of tumor DNA using a two CRISPR/Cas system targeting two cancer target (fusion genes and repeat elements) to induce tumor cell death. 
Regarding claim 10, a skilled artisan knows the basic theory behind the CRISPR/Cas system that requires PAM identification by the Cas/gRNA complex thus, although the instant specification states that “The repetitive element may or may not be adjacent a protospacer adjacent motif in the tumor DNA” (page 6, para 2), a skilled artisan designing gRNAs will target repetitive elements in proximity with PAM sequence recognized by the Cas enzyme used. Lou teaches this basic concept about PAMS in [0086] and  [0092].
Regarding claim 15, both Lou [0086] and Holm [0062] teach Cas9 as part of their CRISPR/Cas systems.
Regarding claim 17 and 18, a skilled artisan is aware of several promoters and routine optimization of vector constructs normally includes promoter selection. To this end Lou teaches a doxycycline-inducible promoter [0092], CMV promoter [02224], and suggests use of promoters known in the art [0095]. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 20170240924 A1, effective filing date 217—1-13) and Holm (US 20220064613 A1, effective filing date 2018-12-21) in view of Carpenter et al (US 20180298421 A1) and Lavasanifar et al (Long interspersed nuclear element-1 mobilization as a target in cancer diagnostics, prognostics and therapeutics. Clinica Chimica Acta, Volume 493, February 2019) as evidenced by Scott et al (The Role of Somatic L1 Retrotransposition in Human Cancers, Viruses, Volume 9, 2017) as applied to claim 1 above, and further in view of Chen et al (CRISPR-Cas9 for cancer therapy: Opportunities and challenges. Cancer Letters, Volume 447, April 2019).
Regarding claim 16, Lou, Holm, Lavasanifar and Carpenter do not teach using a lipid nanoparticle for delivery of vector. Lou teaches use of AAV for delivery of Cas/gRNA. Chen teaches various means of vector delivery diagrammed in Figure 3 (5 broad categories) including lipid nanoparticles suggesting lipid-based transfection as suitable method for vector delivery resulting in “up to 80% genetic modification in cultured cells with higher specificity” (page 53, left column, para 1, last line). A skilled artisan would recognize the reduced immunogenic potential of lipid nanoparticles in comparison with AAV as Chen also indicates that “any non-viral delivery material {such as lipid nanoparticles} should be well tolerated, biocompatible and non-immunogenic, and have the ability to deliver effective Cas9-sgRNA to the nucleus for genome editing” (page 53, left column, second para, last line). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to try the lipid nanoparticles as one of the delivery methods suggested by Chen in place of the AAV of Lou with a reasonable expectation of success in delivering the Cas/gRNA construct.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 21 of copending Application No. 16/818211 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 15 in the instant application encompass all the limitations in the claims 1-5, 8-13, 17-18 of the co-pending application. The claims in the copending application are directed to a method or composition of treating cancer by using CRISPR/Cas system to target fusion genes in tumor cells resulting in cleavage of tumor DNA by double-stranded breaks and death of cell. The claims in the instant application encompass all of these limitations and thus overlap in scope. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATASHA DHAR/Examiner, Art Unit 1632   
                                                                                                                                                                                                     /KARA D JOHNSON/Primary Examiner, Art Unit 1632